Per Curiam :
The members of the court are unanimously of the opinion that, for the purposes of selecting a name and an emblem for use. upon' the official ballot, the persons executing the certificates which are attacked in this proceeding are to be regarded as one and the same “independent body” within the meaning and intent of the Election Law. (See Laws of 1896, chap. 909, § 57, as amd. by Laws of 1901, chap. 654.)
To'adopt the contention of the appellant would be to hold that a large body of independent voters entertaining the same political views, appearing by this record to be acting in harmony and desiring to nominate a complete ticket of candidates favorable to those views to be voted for at the approaching election, must have their candidate for Supreme Court justice under one title and emblem on the official ballot; their candidates for, mayor, comptroller and president of the board of aldermen under another title and a different emblem, and each of their candidates.for the assembly under a title and emblem of his own. We do not think that the language of the statute justifies or requires an interpretation which would lead to such a result.
It follows that the order appealed from must be affirmed.
Present — Bartlett, Woodward, Jenks and Miller, JJ.
Order affirmed, without costs.
*54(Basies DETERMINED IN THE ' THIRD DEPARTMENT IN THE . APPELLATE DIVISION, Sctnlrer, 1905. .